Citation Nr: 0512063	
Decision Date: 04/29/05    Archive Date: 05/11/05

DOCKET NO.  00-05 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
York, New York


THE ISSUE

Entitlement to an increased rating for a psychiatric 
disability, currently assigned a 50 percent evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel

INTRODUCTION

The appellant had active service from May 1942 to August 
1946. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the New York, New 
York, Regional Office (RO), which confirmed a 50 percent 
evaluation for a psychiatric disability, classified as 
schizophrenia.  A July 2000 RO hearing was conducted.  

In September 2004, a Deputy Vice Chairman of the Board 
granted a motion by appellant's representative to advance 
this appeal on the Board's docket based on appellant's age.

In September 2004, the Board remanded the case to the RO for 
additional evidentiary development.  The case is now ready 
for the Board's appellate determination.  


FINDINGS OF FACT

1.  Appellant's service-connected psychiatric disability is 
manifested primarily by occasional depressive episodes and 
mild hypomanic symptoms.  He is alert, well-attired, and 
correctly oriented without any significant cognitive 
deficits.  Although appellant appears withdrawn, he maintains 
relationships with close friends.  There is no indication of 
an inability to engage in activities of daily living and he 
does not display any bizarre behavior.  He has responded 
relatively well to psychotropic medication, and his 
psychiatric disability has been shown to remain relatively 
stable.

2.  Appellant's psychiatric disability does not result in 
occupational and social impairment, with deficiencies in most 
areas, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 50 percent 
for appellant's service-connected psychiatric disability have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic 
Code 9202 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et 
seq., (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law. This change in the law 
is generally considered applicable to all claims filed on or 
after the date of enactment of the VCCA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (38 C.F.R. § 
3.159 (2004); and VAOPGCPREC 7-2003 (Nov. 19, 2003).

Assuming that Section 3 of the Veterans Claims Assistance Act 
of 2000 is applicable in the instant appeal, after reviewing 
the record, the Board is satisfied that all relevant facts 
have been properly developed on the appellate issue in 
question.  A comprehensive medical history and detailed 
findings with respect to the service-connected psychiatric 
disability over the years are documented in the medical 
evidence.  Additionally, VA psychiatric examinations were 
conducted in the late 1990's and in October 2004, pursuant to 
the Board's remand.  Such examinations are sufficiently 
detailed and comprehensive regarding the nature and severity 
of the service-connected disability at issue and included 
assignment of scores on the Global Assessment of Functioning 
Scale (GAF Scale), which deals with the degree to which an 
individual functions socially and industrially.  Furthermore, 
recent VA outpatient clinical records are associated with the 
claims folder.  There is no indication that more recent, 
relevant medical records exist that would indicate a greater 
degree of severity of the service-connected disability than 
that shown in said VA examinations and other evidence of 
record.  Additionally, appellant has had an opportunity to 
submit medical records and other documents.  It does not 
appear that appellant or his representative has informed the 
VA of the existence of any available, additional, specific 
competent evidence that might prove to be material concerning 
said appellate issue in question.  

Additionally, appellant was issued a Statement of the Case 
and Supplemental Statements of the Case, which included 
relevant laws and regulations, discussion of relevant 
clinical evidence, and a detailed explanation of the 
rationale for the adverse decision.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice must be provided to a claimant prior to the 
initial unfavorable agency of original jurisdiction decision 
on a service-connection claim.  In the instant case, the 
initial rating decision on appellant's disability rating 
claim in question was rendered prior to the VCAA and, thus, a 
pre-adjudication VCAA notice could not have in fact been 
issued.  Pelegrini does not contain a remedy under such 
facts, nor is an efficient or timely remedy evident to the 
Board under the circumstances here.  The RO issued a January 
2004 VCAA notice on said claim on appeal, which specifically 
advised the appellant as to which party could or should 
obtain which evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose regarding said appellate issue in 
question.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  See Bernard v. Brown, 4 Vet. App. 384 
(1993); 38 C.F.R. § 20.1102 (2003).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); and Miles 
v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000 to the extent it may apply, has 
been satisfied with respect to the issue in question.

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected psychiatric 
disability in the context of the total history of that 
disability, particularly as it affects the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

The applicable VA Schedule for Rating Disabilities provisions 
provide a general rating formula for mental disorders, 
including schizophrenia.  A 100 percent evaluation requires 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform the 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or own 
name.  A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.

The evidentiary record indicates that a July 1948 rating 
decision granted service connection and assigned a 50 percent 
evaluation for appellant's psychiatric disability, classified 
as schizophrenia.  The 50 percent has been assigned in excess 
of 20 years and is protected from reduction.  See 38 C.F.R. 
§ 3.951 (2004).

On 1998 VA psychiatric examination, appellant denied any 
depressive or psychotic symptoms.  Appellant had had 
intermittent episodes of varied duration involving mild 
hypomanic symptoms.  He currently had no hypomanic symptoms 
and his mood was not abnormally elevated.  He was active at 
his church.  Clinically, affect and speech were respectively 
very slightly elevated and pressured.  He was correctly 
oriented with intact cognitive functions.  The diagnosis was 
rule out bipolar disorder, recent depressed episode, 
currently euthymic; and a GAF scale score of 75 was assigned.

On May 1999 VA psychologic examination, appellant reportedly 
had retired in 1989 and supplemented his VA "pension" as a 
home repair contractor.  In 1991, he had been depressed after 
the death of a woman friend and was prescribed Zoloft.  He 
reportedly was taking Zoloft mainly to sleep and denied any 
significant depressive episodes except for occasional 
depressed thoughts.  Clinically, he appeared alert, 
cooperative, neatly dressed, and well oriented.  Speech was 
logical and coherent.  He denied depression or any 
significant instances of hallucinations, and stated that on 
rare occasions, he would feel "down."  There were no 
paranoid concerns.  He was described as appearing somewhat 
peculiar in presentation, spoke in a very dramatic manner, 
and had somewhat odd thought patterns.  No significant 
cognitive deficits were apparent.  The examiner remarked that 
appellant's lifestyle was constructed to work around the 
deficit created in his schizotypal difficulties; and that no 
real change in functioning had occurred.  Recurrent major 
depression in remission was diagnosed with a GAF scale score 
of 60 assigned.  

A September 1999 rating decision confirmed a 50 percent 
evaluation for appellant's service-connected psychiatric 
disability.

During a July 2000 RO hearing, appellant testified that he 
was generally withdrawn; lived alone; experienced occasional 
episodes of depression lasting a few weeks; did not have a 
steady job; and spent his days doing chores and studying, 
writing, and reading.  

On October 2004 VA psychiatric examination, appellant 
reportedly was retired and currently did some work providing 
arts and education for schools involving dramatic writing and 
performance.  Previously, he had worked for an x-ray company 
and a yacht delivery company.  Appellant reported having had 
difficulty in various jobs; that he had always had difficulty 
getting along with others; and that he had retired in 1986 as 
a church sexton.  He lived alone and his last relationship 
ended in 1991, when a woman with whom he had lived died.  He 
reported having a close relationship with that woman's 
daughter and granddaughter and would talk with a small circle 
of friends by telephone.  Appellant reported spending most of 
his time reading, writing, listening to music on the radio, 
and going to the store.  He did not engage in any regular 
psychotherapy because he felt it was a "waste of time."  He 
was currently on Sertraline.  He described a history of 
chronic depression and a number of symptoms noted as 
consistent with hypomania.  

Clinically, appellant appeared quite verbal and talkative and 
was "somewhat oddly related."  He appeared fidgety and 
restless.  He described his mood as "okay."  Affect was 
somewhat exaggerated and labile.  Speech was slightly 
pressured.  Thought processes were notable for 
circumstantiality and tangentiality.  Thought content was 
notable for grandiose and overvalued ideas.  Appellant 
described how he was related to two famous English writers 
and that he was more discerning than most people.  He denied 
suicidal/homicidal ideation or auditory/visual 
hallucinations.  No delusional content/thought was evident, 
and he was alert and correctly oriented.  Recent/remote 
memory appeared intact.  Insight was poor.  Judgment was 
fair.  Bipolar disorder was diagnosed and a GAF scale score 
of 51 was assigned.  The examiner opined that based on review 
of the claims file, appellant's long-standing psychiatric 
disability was best characterized as a bipolar disorder; that 
he had continued to experience depressive episodes and 
periods of hypomania over the years; and that his psychiatric 
symptoms resulted in moderate impairment affecting social 
functioning and activities of daily living, including 
increased isolation and less motivation and productiveness 
when depressed.

VA outpatient treatment records dated from 2001 to November 
2004 primarily pertain to unrelated disabilities and indicate 
that appellant was prescribed Zoloft for depression.  

The evidentiary record reveals that the GAF Scale scores of 
75, 60, and 51 respectively assigned appellant on 1998, 1999, 
and 2004 VA examinations are more nearly indicative of no 
more than a moderate degree of psychiatric impairment.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), wherein the 
Court explained that "GAF is a scale reflecting the 
[']psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness....[']  A 55- 
60 rating indicates [']moderate difficulty in social, 
occupational, or school functioning.[']"  See also, Cathell 
v. Brown, 8 Vet. App. 539 (1996); and Richard v. Brown, 9 
Vet. App. 266, 267 (1996), wherein the Court stated that a 
"GAF of 50 is defined as ['][s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).[']"  

Additionally, more recent VA clinical records do not indicate 
any increase in appellant's psychiatric impairment.  Although 
appellant has occasional depression and mild hypomanic 
symptomatology, the overall severity has not been medically 
described as severe.  See, for example, the recent October 
2004 VA psychiatric examination report, which described his 
overall psychiatric impairment as only moderate.  The VA 
examinations reveal no significant cognitive impairment or 
bizarre or seriously inappropriate behavior, and appellant 
has been able generally to maintain his personal hygiene and 
other activities of daily living.  The evidentiary record 
additionally indicates that he has continued to function 
without any significant mental health treatment other than 
psychotropic medication, and has maintained relationships 
with others even though he tends to stay somewhat isolated 
and withdrawn.  The Board finds that the GAF scores of no 
less than 51, as well as the other clinical findings, do not 
more nearly approximate the criteria for a 70 percent rating, 
for the aforestated reasons.  In particular, the clinical 
records do not reveal occupational and social impairment, 
with deficiencies in most areas, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

The clinical evidence does not show that appellant's 
psychiatric disability, in and of itself, presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards, as is required for consideration of an 
extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  The 
benefit-of-the-doubt doctrine is inapplicable, since the 
preponderance of the evidence is against allowance of this 
appellate issue, for the aforestated reasons.


ORDER

An increased evaluation in excess of 50 percent for 
appellant's service-connected psychiatric disability is 
denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


